Citation Nr: 0300561	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
July 1945.  He died in August 1998.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, which denied the claims 
for service connection for the cause of the veteran's 
death and to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2002).  The December 1998 letter notifying the appellant 
of this decision also indicated that her claim for accrued 
benefits could not be approved because VA did not owe the 
veteran any money at the time of his death.

The appellant and her daughter testified at an RO hearing 
in March 1999.  A copy of the transcript is associated 
with the claims file.  At that hearing, the appellant 
indicated that she wanted to include denial of accrued 
benefits as an issue as well.  This matter will be 
addressed in the REMAND portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In February 2001, the Board remanded the case to the RO 
for additional development.  The case now is before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the appeal for entitlement 
to service connection for the cause of the veteran's 
death.

2.  The veteran died in August 1998.  The death 
certificate reflects the immediate cause of death as 
arteriosclerotic cardiovascular disease and other 
significant conditions contributing to death but not 
resulting in the underlying cause as irregular heart 
r[h]ythm.  

3.  At the time of the veteran's death, service connection 
was in effect for status post right knee replacement; 
gunshot wound (GSW) penetrating Muscle Group XI of the 
right calf; defective vision, left residual corneal ulcer 
with 20/40 vision and right eye 20/20 vision; and malaria.  

4.  The evidence is in equipoise as to whether the 
veteran's service-connected right knee disability 
contributed substantially and materially to the cause of 
his death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, 
the veteran's service-connected right knee disability is 
shown to have contributed substantially and materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 
1310, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, the VCAA also 
modified the circumstances under which VA's duty to assist 
a claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and 
the claimant's representative, if any, of information 
required to substantiate a claim, a broader VA obligation 
to obtain relevant records and advise a claimant of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to 
make a decision on a claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 
2000, in view of the new statutory changes.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  

After examining the record, the Board is satisfied that 
all relevant facts pertaining to the appellant's cause-of-
death claim have been properly developed.  Various VA 
medical records and examination reports, a March 1999 
private physician statement, a March 1999 RO hearing 
transcript, VA medical opinions dated in July 2001 and 
August 2002, and the veteran's service medical records 
have been associated with the claims file.  The Board 
further finds that the appellant was provided with 
adequate notice as to evidence needed to substantiate her 
claim, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Thus, no further assistance to the appellant 
is required in order to comply with the duty to assist 
mandated by the VCAA.  38 U.S.C.A. § 5301A (West Supp. 
2002).

The Board finds no prejudice to the appellant in this case 
by proceeding with an adjudication of the question of 
entitlement to service connection for the cause of the 
veteran's death because the RO has complied with the 
notice provisions of the VCAA.  The January 1999 statement 
of the case, a May 2001 RO letter, the February 2001 Board 
remand, and the July 2001 supplemental statement of the 
case specifically notified the appellant of the provisions 
of the VCAA and the requirements needed for entitlement to 
service connection for the cause of the veteran's death.  
The appellant was notified that there must be evidence, 
which links the fatal disease to a period of military 
service or to an already service-connected disability.  
All of the relevant evidence of record was considered.  
Moreover, in light of the decision here, the Board finds 
that there has been no prejudice to the appellant that 
would warrant another remand, her procedural rights have 
not been abridged, and the Board will proceed with 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran died in August 1998.  The death certificate 
shows the immediate cause of death as arteriosclerotic 
cardiovascular disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause was irregular heart r[h]ythm.  Service medical 
records and post-service medical records are negative for 
diagnosis of heart disease or any symptoms of heart 
disease other than arrhythmia.  However, they do show that 
the veteran was shot in the right knee on January 3, 1943 
for which service connection was established in a 
September 1945 rating decision.  He gradually developed 
progressive arthralgias and limited function.  In May 
1997, the veteran underwent a total knee replacement and 
was hospitalized for eight days.  At the time of a VA 
joints examination in September 1997, it was noted that 
the veteran developed a post-operative staph infection 
three weeks after his total knee replacement and required 
extensive wound treatment and antibiotic therapy.  He was 
transferred to the Amarillo VA Medical Center (VAMC) in 
July 1997 and had surgery five days later.  The infection 
persisted and the veteran's prosthesis was removed and a 
primary revision knee replacement was performed.  

In a January 1998 rating decision, the RO granted 
entitlement to service connection for status post total 
right knee replacement on a secondary basis as related to 
the veteran's service-connected GSW penetrating Muscle 
Group XI of the right calf, effective June 18, 1997. 

In spite of intensive wound care, antibiotic therapy and 
surgical debridement, the infection persisted and the 
veteran's hardware was removed from the right knee in 
February 1998.  Antibiotic therapy was continued but did 
not arrest the infection.  In June 1998, a cement spacer 
was removed at the Amarillo VAMC and antibiotic therapy 
was continued after discharge from the hospital.  On 
August 18, the veteran was examined for a rating increase.  
The right knee had marked limitation of motion and any 
slight movement or displacement of the joint produced an 
observable grimace.  There was generalized 3+ pain on all 
movement of the right knee.  Two days later, X-rays 
revealed marked bone loss with osteopenia within both the 
distal femur and proximal tibia.  The options were: do 
nothing; attempt a knee fusion; do some form of revision 
surgery with antibiotic cement; or amputation.  Because of 
the veteran's history, a revision was not recommended.  A 
fusion would end up with marked shortening and might cause 
further vascular embarrassment to the limb and limb loss.  
The veteran was aware that he was at substantial risk for 
an amputation because of this and that he might never be 
completely cured of his infection.  If a knee fusion was 
done, it was to be done within the next two or three 
weeks.  The veteran went home and was found dead in his 
bed two days later.

In November 1998, the RO assigned a 60 percent rating for 
the veteran's right knee disability, effective August 1, 
1998.  In December 1998, the RO notified the appellant 
that her claim for service connection for cause of death 
was denied.

In March 1999, the appellant testified at an RO hearing 
that the veteran had bloody effusion for a significant 
period of time from December 1997 through July 1998.  In 
order to obtain X-rays of the veteran's right knee, she 
stated that it was necessary to fully extend his leg and 
tape down the knee.  This caused the veteran significant 
pain.  The appellant testified that she spoke with G. E. 
Evetts, M.D., when he came to view her husband's body and 
that it was his opinion at that time that a blood clot may 
have formed in the internal part of the knee and traveled 
to the veteran's heart and that was what caused his death.  
The appellant's daughter confirmed the history of the 
veteran's illness and that the physician had opined that a 
blood clot from the veteran's knee might have caused his 
death.  The appellant added that her husband had never 
been diagnosed with heart disease and that he was taking 
the Propranolol for an irregular heart rhythm and not for 
arteriosclerotic heart disease.  

In a March 1999 letter, the physician, Dr. Evetts, who had 
signed the death certificate, indicated that after the 
evaluation by the Deputy OMI and a discussion of the case 
with him a conclusion was reached that the veteran's death 
was prompted by progressive symptoms related to 
arteriosclerotic cardiovascular disease.  That this did 
not determine, in any way, problems associated with failed 
knee surgeries that occurred in January 1998.  Dr. Evetts 
had not seen the veteran in a professional capacity since 
he had received a flu shot in December 1991.  Prior to 
that, he had seen the veteran in the 1970s for urinary 
tract infection and acute cystitis.  

In a July 2001 report, a VA joint examiner opined that, 
while not documented in VA medical records, it was 
apparent that the veteran suffered from arteriosclerotic 
heart disease, and this was the stated cause of death.  
The examiner added that the veteran's persistent chronic 
knee infection might have had an effect on his physical 
and mental well being but it was not listed as a 
contributing factor on the death certificate.  Therefore, 
the examiner concurred with the primary care provider's 
listed cause of death.

In June 2002, the Board sought a review of the claims file 
by a cardiologist and a medical opinion as to whether it 
is as likely as not or is not at all likely that the 
veteran's right knee disability, including treatment or 
post-treatment residuals, materially contributed to the 
veteran's death.  

In an August 2002 report, a VA heart examiner indicated 
that he had reviewed all charts in detail.  The veteran 
had died at home on August [redacted], 1998, following 18 months 
of medical and surgical treatment for a service-connected 
right knee disorder.  It was unclear from the record 
whether his death was witnessed.  The death certificate 
listed the cause of death as arteriosclerotic 
cardiovascular disease; however, neither the charts nor 
his wife's testimony substantiate that the veteran had 
coronary artery disease.  The examiner added that it was 
equally plausible that the veteran's death was related to 
his knee disorder; for example, sepsis or thromboembolism.  
Since no autopsy was performed, the exact cause of death 
can only be speculated.  In summary, since the exact cause 
of death cannot be established, it could not be stated 
with certainty whether or not the veteran's death was 
related to his service-connected disorder -- problems with 
his right knee.

In general, service connection may be granted for 
disability resulting from a disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).  A condition 
or injury that occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2001); Ruiz v. Gober, 10 
Vet. App. 352 (1997).  In short, the evidence must show 
that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson 
v. Brown, 7 Vet. App. 36, 39 (1994).

Taking all the evidence into consideration, the Board 
concludes that the record contains both positive and 
negative evidence in support of the appeal.  The death 
certificate shows the immediate cause of death as 
arteriosclerotic cardiovascular disease.  An irregular 
heart r[h]ythm was listed under other significant 
conditions contributing to death but not resulting in the 
underlying cause.  The death certificate also indicates 
that an autopsy was not performed and in section 25A for 
"recent surgical procedure performed," the "no" box was 
checked.  But the Board notes that the record shows that 
the veteran had 6 surgeries over a span of 16 months on 
his service-connected right knee from May 1997 to July 
1998.  The July 2001 VA joint examiner agreed with the 
primary care provider's stated cause of death, even in the 
absence of any records indicating that the veteran had a 
heart condition.  Contrary to the joint examiner's 
characterization that the veteran's primary care provider 
had diagnosed the veteran with arteriosclerotic 
cardiovascular disease, Dr. Evetts stated that he had not 
seen the veteran since December 1991 for a flu shot and 
before that in January 1976.  Thus, the Board finds the 
August 2002 VA heart examiner's opinion to be more 
probative of the issue on appeal.  The August 2002 VA 
heart examiner noted that the evidence of record did not 
substantiate that the veteran had coronary artery disease 
and that it was plausible that the veteran's death was 
related to his right knee disability, for example, sepsis 
or thromboembolism.  The examiner concluded that, in the 
absence of an autopsy, it could not be stated with 
certainty whether or not the veteran's death was related 
to his service-connected right knee disability.  Thus, the 
Board finds that with the resolution of reasonable doubt 
in the appellant's favor, it is as likely as not that the 
veteran's service-connected right knee disability 
contributed substantially and materially to the cause of 
the veteran's death.  Therefore, service connection for 
the cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.


REMAND

At her March 1999 RO hearing, the appellant indicated that 
she disagreed with the 
denial of her claim for accrued benefits.  The Board finds 
that this statement may be construed as a notice of 
disagreement to the RO's decision issued in December 1998 
denying accrued benefits.  The United States Court of 
Appeals for Veterans Claims has held that where the Board 
finds a notice of disagreement has been submitted to a 
matter that has not been addressed in a statement of the 
case, the issue should be remanded to the RO for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should issue the appellant a 
statement of the case as to the issue 
of entitlement to accrued benefits and 
comply with the duty to assist and 
notification provisions of the VCAA.  
The appellant should be apprised of her 
right to submit a substantive appeal 
and to have her claim reviewed by the 
Board.  The RO should allow the 
appellant the requisite period of time 
for a response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.  
The appellant and her representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

